DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 9/9/2021 has been entered.  An action on the RCE follows.

Summary of claims

 3.	Claims 2-4, 6-22 are pending, 
	Claims 2, 3, 9, 10, 16-18 are amended,
	Claims 1 and 5 were previously cancelled,
	Claims 2, 9 and 16 are independent claims,
           Claims 2-4, 6-22 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks p. 6-9, filed 8/9/2021, with respect to the rejection(s) of claims 2-4, 6-22 under 103, have been considered but are moot in view of new rejection ground(s).  
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 2-4, 6-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (US Publication 2008/0250023, hereinafter Baker), and in view of Jorey Ramer et al (US Publication 2016/0253342, hereinafter Ramer), Arnon Levy et al (US Publication 2012/0011551, hereinafter Levy).

With regard to claim 2, Baker teaches a system [abstract] comprising: 
    a non-transitory memory (Fig. 1, 28b); and
(Fig. 1, 26b) to cause the system to perform operations comprising:
 	receiving, from a mobile device, a content marking command at a particular time at which content is being displayed on a particular device of a plurality of devices, the content marking command indicating a user interest in a particular moment of an event in the displayed content viewed by a user on the particular device (Fig. 2, 108; Fig. 8b; [abstract] If a user is interested in a particular content segment broadcasted from a station, he activates a portable bookmarking device which creates an entry comprising a broadcast time and a user preference indicator; [0040] FIG. 8b illustrates a sample screenshot, such as for presentation on gateway 30, which is created by server 40 in response to the selection of a specific content segment listing. Central section 852 displays the detailed information concerning the content segment selected…For example, a user may be streaming a 30 minute talk show segment, currently in a portion describing increasing gasoline prices); 
 	identifying, using location data from the mobile device, the particular device from the plurality of devices (see Ramer);
determining the event being displayed to the particular device by accessing device history information of the particular device ([0041], the server retrieves a history of user feedback such as the number of times a user has selected the previous section, indicating an interest in the prior content segment; see Ramer and Levy);
determining event information corresponding to the displayed content at an elapsed time at which the content marking command was received (Fig. 2, 112; Fig. 7; Fig. 11, 1110; [abstract] In a further form, the system intelligently identifies the broadcast station likely associated with a bookmark and additionally may perform a correction process to ensure bookmark time accuracy; [0027] Once a content segment is transferred into content database 44, relations may be identified between content segments, such as those having the same author, or those of the same genre (stage 112) to facilitate quick retrieval of related content; [0026] If the content database contains the content segment, the broadcast station 50 transmits the date and time at which the broadcast of the content segment began and concluded (stage 104) to content database 44. This time information is added to the preexisting content segment entry by content database 44 (stage 106). For example, a musical piece may be broadcast hundreds of times, at different times on different broadcast stations, while only requiring storage once for purposes of efficiency. If desired, a content segment may be stored multiple times in order to include prior or post content such as a disc jockey introduction or the like; [0038] he server 40 then presents the selected content segment and its associated information to the user, such as through gateway 30 (stage 718); [0040] FIG. 8b illustrates a sample screenshot, such as for presentation on gateway 30, which is created by server 40 in response to the selection of a specific content segment listing. Central section 852 displays the detailed information concerning the content segment selected); 
 	identifying, based on the event information, one or more additional recordings of the event ([0040] At this point, the information presented in central section 854 may be a graph showing the trend in gas prices at the pump, or may include supplemental articles or other identified information. Additionally, a bookmark listing window 856 indicates the current bookmark which defines the content segments displayed in sections 852 and includes additional bookmark listings, similar to the main screen of FIG. 8a, in Fig. 8a, user may select a link to view a content segment, in the event a content segment is not the one intended, the user may manipulate the current listing by activating the arrows adjacent to a listing, such as arrows 820 to select a different broadcast station), wherein each of the one or more additional recordings provides a perspective of the event different from that provided by the streamed content (FIG. 8a and [0039], user may select a link to view a content segment, in the event a content segment is not the one intended, the user may manipulate the current listing by activating the arrows adjacent to a listing, such as arrows 820 to select a different broadcast station); and 
 	providing a reference link to each of the one or more additional recordings of the event ([claim 37] – [claim 38]; [claim 59]).
(Ramer: [0068] the mobile communication facility may use a locator facility to locate itself in its present location, or locations of interest to the user; [0085]a location of the user may be determined through a GPS system and this location may be used to filter results, elements such as time of day, type of device, activities associated with time of day, activities associated with location, and the like may be used to further refine a search; [0098] the locator facility may indicate that the cell phone user is in the vicinity of a sponsor’s restaurant; [0266] determining the location and a time of day data); determining the event being displayed to the particular device by accessing device history information of the particular device (Ramer: Abstract receiving information relating to a viewing history of television content);
Baker and Ramer are in analogous art because they are in the same field of endeavor, providing content to user based on collected contextual data. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Baker using the teachings of Ramer to include determining user location and time information and providing 
In addition, Baker discloses the server retrieves a history of user feedback such as the number of times a user has selected the prior content segment (Baker [0041]) and Ramer discloses accessing viewing history of television content (Ramer Abstract) but do not expressly disclose accessing viewing history of particular device, in another analogous art of creating and managing bookmarks in video content, Levy discloses: determining the event being displayed to the particular device by accessing device history information of the particular device ([0057], [0080], [0113], the central user-profile server stores viewing histories and usage patterns associated with the specific device at the specific location);
Baker and Levy are in analogous art because they are in the same field of endeavor, managing bookmarks in video content. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Baker using the teachings of Levy to include accessing the stored user viewing history data associated with specific devices at specific location.  It would provide user with tailored entertainment experience based on the stored user historical data associated with the particular device.

With regard to claim 3, the limitations are addressed above and Baker-Ramer teaches wherein the particular device is the mobile device (Baker: Claim 31, the personal multimedia player is an audio enabled wireless telephone; Ramer: Abstract, receiving information from the mobile communication facility).

With regard to claim 4, the limitations are addressed above and Baker teaches wherein the event information indicates a start time and an end time of the event, and wherein the operations further comprise generating content marking data related to the event based on a difference between the particular time and the start time of the event (Fig. 6; Fig. 9; [0026] FIG. 2 illustrates, with continuing reference to FIG. 1, the steps performed by broadcast station 50 of FIG. 1 for storing content segments in content database 44 in one form of the present system and method. The process begins at start point 100 with the broadcast station 50 querying content database 44 to determine if an upcoming content segment is already store therein (stage 102); [0041]-[0042] Once the most likely broadcast station is selected the process ends at end point 1010 and the server 40 queries content database 44 using the time provided by the bookmark entry and the broadcast station selected. If the user indicated that the broadcast station is incorrect then the server 40 takes that information and modifies the current time range in the user profile to increment the user specified broadcast station).

With regard to claim 6, the limitations are addressed above and Baker teaches wherein each of the reference links identifies a location at which a corresponding one of the additional recordings of the event is stored (Fig. 6; Fig. 9; [abstract] accessing a database containing a number of content segments indexed by broadcast time is provided. Upon coupling with a gateway, the user is presented with content selected from the database based upon the created time entries; [0023] The present invention is directed toward storing a user interest level along with a timestamp in a personal bookmarking device; [claim 37] – [claim 38]; [claim 59]).

With regard to claim 7, the limitations are addressed above and Baker teaches wherein each of the additional recordings of the event is from a different source ([0005] By automatically receiving user preference indicators associated with content from a plurality of users, valuable information is made available to content providers; [0026]; [0042] FIG. 10 illustrates a process for intelligently associating a broadcast station for use with a bookmark entry based upon prior user selections. The process is useful in one form of the present system and method wherein multiple broadcast stations make content available via one or more content databases; [0043] Again, the content segments may be ordered according to their associated user preference indicator based upon interest level or categorization. Additionally, a user may send information corresponding to a content segment associated with a bookmark entry to another person or user, such as via e-mail, text message, instant message, or the like).

([0040] At this point, the information presented in central section 854 may be a graph showing the trend in gas prices at the pump, or may include supplemental articles or other identified information. Additionally, a bookmark listing window 856 indicates the current bookmark which defines the content segments displayed in sections 852 and includes additional bookmark listings, similar to the main screen of FIG. 8a. Using windows 856, the user may easily navigate between the various bookmark entries provided and interact with the content segments; [0041] The process begins at start point 900 with the server 40 receiving bookmark time information and retrieving a corresponding content segment from content database 44 (stage 902); [claim 37] – [claim 38]; [claim 59]).

With regard to claim 9, the method claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, the method claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.



With regard to claim 12, the method claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the method claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the method claim corresponds to the system claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the method claim corresponds to the system claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the medium claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the medium claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the medium claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the medium claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the medium claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 21, the medium claim corresponds to the system claim 7, respectively, and therefore is rejected with the same rationale.

6.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker, Ramer and Levy as applied on claim 2, and further in view of James Logan et al (US Publication 2004/0255336, hereinafter Logan).

With regard to claim 22, Baker teaches providing an audio stream of the content segments selected (highlights of the events (Baker: [0043] In one form, the bookmark entries may include a user preference indicator and the content segments may be transferred in interest level order having the most interesting segments downloaded first (highlights of the event). In an alternate form, the server 40 may provide an audio stream of the content segments selected (highlights of the event) and allow the user to easily navigate from the start of one segment to the other) but does not clearly disclose one or more additional recordings of the event includes a compressed version of the event that includes only highlights of the event, in an analogous art of creating and managing bookmark in video content, Logan discloses: at least (Logan: [0099], providing a full index of the highlights, including an identification of the plays in which “scores” occurred).
Baker and Logan are in analogous art because they are in the same field of endeavor, creating and managing bookmarks in video content. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Baker using the teachings of Logan to include providing a full index of the highlights of an event.  It would provide user with flexibility to view only the highlights of the event.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA LU whose telephone number is (571)270-1410 and fax number is (571)270-2410.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA LU/Primary Examiner, Art Unit 2171